853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elbert WILLIAMS, Plaintiff-Appellant,v.Loyd W. FLETCHER;  James Partin, Captain, Individually andIn His Official Capacity;  Jerry W. Owens, Lt., Individuallyand In His Official Capacity;  Eddie Ray Smith, CTO,Individually and In His Official Capacity;  Lenn Neal, C/O,Individually and In His Official Capacity;  Chris Vulgaman,C/O, Individually and In His Official Capacity, Defendants-Appellees.
No. 88-5019.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Although we choose not to affirm the district court's judgment on the basis of the Parratt v. Taylor, 451 U.S. 527 (1981), doctrine, we do still conclude that the district court correctly dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiff was convicted and sentenced because he pled guilty to the alleged infraction.  Thus, a written statement of the evidence relied on was clearly superfluous.


3
In addition, the district court correctly assessed costs of the suit against plaintiff because his complaint was frivolous and utterly without foundation.   See Harris v. Forsyth, 742 F.2d 1277 (11th Cir.1984);  Flint v. Haynes, 651 F.2d 970 (4th Cir.1981), cert. denied, 454 U.S. 1151 (1982).


4
For these reasons, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.